     Case: 6:19-cv-00017-CHB Doc #: 1 Filed: 01/18/19 Page: 1 of 3 - Page ID#: 1



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCY
                                  SOUTHERN DIVISION
                                      AT LONDON
                            CIVIL ACTION NO. _______________

CHARLIE L. GREGORY                                                                   PLAINTIFF

v.

EDWIN D. JOHNSON
AND
U.S. XPRESS, INC.                                                                DEFENDANTS


                                   NOTICE OF REMOVAL

        Defendants Edwin D. Johnson and U.S. Xpress, Inc., for their Notice of Removal of this

action from the Bell County Circuit Court to the United States District Court for the Eastern

District of Kentucky, Southern Division, at London state:

        1.     On or about December 13, 2018, Plaintiff filed a Complaint in Bell County Circuit

Court, Case No. 18-CI-425 against Edwin D. Johnson (“Johnson”) and U.S. Xpress, Inc.

Defendant Johnson was served via Secretary of State on or about December 20, 2018. U.S. Xpress,

Inc., was served via certified mail with a summons and a copy of the Complaint on or about

December 20, 2018. However, prior to any Answer being filed, on January 9, 2019, Plaintiff

voluntarily dismissed by stipulation the following Defendants from the lawsuit, including, Daimler

Trust, U.S. Xpress Leasing, Inc., U.S. Xpress Enterprises, Inc., Dollar General Corporation, and

Dollar General Partners as not being proper parties to this action. The Complaint, Voluntary

Dismissal and Answer that were filed in Bell Circuit Court are attached to this Notice of Removal.

The remaining two Defendants Johnson and U.S. Xpress, Inc., consent to the removal of this action

to the United States District Court for the Eastern District of Kentucky, Southern Division at
   Case: 6:19-cv-00017-CHB Doc #: 1 Filed: 01/18/19 Page: 2 of 3 - Page ID#: 2



London. Copies of Plaintiff’s process and pleadings filed in said action are attached hereto in

accordance with 28 U.S.C. § 1446(a).

       2.      Charlie L. Gregory is now and was at all times relevant hereto, including at the time

of filing this Notice of Removal and at the commencement of Civil Action No. 18-CI-425 a citizen

and resident of the Commonwealth of Kentucky.

       3.      U.S. Xpress, Inc. is now and was at all times relevant hereto, including at the time

of filing this Notice of Removal and at the commencement of Civil Action No. 18-CI-425, a

Nevada Corporation with its principal place of business in Tennessee.

       4.      Johnson is now and was at all times relevant hereto, including at the time of filing

this Notice of Removal and at the commencement of Civil Action No. 18-CI425, a citizen and

resident of the State of Georgia.

       5.      This action is one over which this Court has original jurisdiction pursuant to the

provisions of 28 U.S.C. § 1332(a)(1), and is one that Johnson and U.S. Xpress, Inc. (collectively

“Defendants”) may remove to this Court pursuant to 28 U.S.C. § 1441(a) as this is an action

between citizens of different states.

       6.      The amount in controversy exceeds the sum or value of $75,000 in compensatory

damages exclusive of interest and costs. Specifically, Plaintiff alleges that he sustained injuries in

an accident involving a tractor trailer that required medical expenses, past and future, with

temporary and permanent injuries to his body, lost time from work and his power to labor and earn

money permanently impaired now and in the future, physical and mental pain and suffering which

is both past and future. Plaintiff’s counsel has acknowledged the alleged amount of damages

exceed the sum or value of $75,000 due to damages and injuries allegedly suffered from the

accident.

                                                  2
   Case: 6:19-cv-00017-CHB Doc #: 1 Filed: 01/18/19 Page: 3 of 3 - Page ID#: 3



       7.      This Notice of Removal is filed within thirty (30) days after Defendants became

aware of the removability of this case and prior to one year after the commencement of the action

as required by 28 U.S.C. §1446(b).

       8.      A copy of this Notice of Removal has been filed with the Clerk for the Bell Circuit

   Court in the Commonwealth of Kentucky and served upon counsel of record.

                                         Respectfully submitted,


                                         /s/ Tracey Clemmons Smith
                                         Tracey Clemmons Smith
                                         GWIN STEINMETZ & BAIRD
                                         401 W. Main Street, Suite 1000
                                         Louisville, KY 40202
                                         Telephone: (502) 618-5700
                                         Fax: (502) 618-5701
                                         tcsmith@gsblegal.com
                                         Counsel for Defendants Edwin D. Johnson and U.S.
                                         Xpress, Inc.

                                CERTIFICATE OF SERVICE

        I hereby certify that on January 18th, 2019, I electronically filed the following with the
clerk of the court by using the CM/ECF system, which will send a notice of electronic filing to the
following and also sent an electronic format to Plaintiff’s counsel if not a CM/ECF user to:

Jennifer F. Nagle
Nagle Law Offices
P.O. Box 248
Middlesboro, Kentucky 40965
(606) 248-2144
Facsimile (606) 248-2774
Counsel for Plaintiff

                                                     /s/ Tracey Clemmons Smith




                                                3
